           Case 2:18-cr-00064-RFB-VCF Document 67 Filed 03/27/19 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                          2:18-CR-064-RFB-VCF

 9                 Plaintiff,                         Final Order of Forfeiture

10          v.

11 JACK HENRY LEFTLEY,

12                 Defendant.

13          The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 2253(a)(1) and (a)(3) based upon the plea of guilty by Jack Henry Leftley to the criminal

16 offense, forfeiting the property set forth in the Plea Agreement, the Bill of Particulars, and

17 the Forfeiture Allegation of the Criminal Indictment and shown by the United States to

18 have the requisite nexus to the offense to which Jack Henry Leftley pled guilty. Criminal

19 Indictment, ECF No. 28; Bill of Particulars, ECF No. 35; Change of Plea, ECF No. 52;

20 Plea Agreement, ECF No. 53; Preliminary Order of Forfeiture, ECF No. 61.

21          This Court finds that the United States of America may amend this order at any time
22 to add subsequently located property or substitute property to the forfeiture order pursuant

23 to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States of America published the notice of forfeiture in
25 accordance with the law via the official government internet forfeiture site,

26 www.forfeiture.gov, consecutively from January 16, 2019, through February 14, 2019,

27 notifying all potential third parties of their right to petition the Court. Notice of Filing Proof

28 of Publication, ECF No. 65.
            Case 2:18-cr-00064-RFB-VCF Document 67 Filed 03/27/19 Page 2 of 4



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States of America

 8   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   2253(a)(1) and (a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

10                  1. HGST 750GB hard drive, serial number 1VKRKNGK;

11                  2. Toshiba laptop computer, serial number 27018025W, including its drive;

12                  3. Victory notebook, including its drive;

13                  4. Sony mini disk;

14                  5. Craft external hard drive;

15                  6. Seagate Barracuda 1000G hard drive, serial number 9VPFCCJ3;

16                  7. Black Apple iPhone with colored stickers on back;

17                  8. Seagate 1TB external hard drive, serial number NA7XY5WT;

18                  9. Black Huawei cell phone, serial number D2H2B91382106518;

19                  10. Black iPhone with black case;

20                  11. Toshiba external hard drive bearing serial number 5PODNW8V;

21                  12. Apple Macbook Pro laptop, Model A1278, serial number

22                      C17FCK4GDH2G, including its drive;

23                  13. Apple Macbook Pro laptop, Model A1706, serial number

24                      C02T500YHP49, including its drive;

25                  14. Toshiba hard drive, serial number X4QBT9Z5T3FB;

26                  15. Toshiba hard drive, serial number 65HCTBVXTYP3;

27                  16. Seagate portable hard drive, serial number NA8CCES5;

28                  17. Huawei Rio L02 cell phone, Model CE0197
                                                 2
            Case 2:18-cr-00064-RFB-VCF Document 67 Filed 03/27/19 Page 3 of 4



 1   (all of which constitutes property).

 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

 3   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

 4   deposit, as well as any income derived as a result of the United States of America’s

 5   management of any property forfeited herein, and the proceeds from the sale of any

 6   forfeited property shall be disposed of according to law.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 8   copies of this Order to all counsel of record.

 9

10                   May 24
            DATED _____________________, 2019.

11

12

13                                               HONORABLE RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
           Case 2:18-cr-00064-RFB-VCF Document 67 Filed 03/27/19 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   March 27, 2019.

 4                                                    /s/ Heidi L. Skillin
 5                                                   HEIDI L. SKILLIN
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
